PER CURIAM.
The' part of the decree which follows the names of the defendants enjoined is amended, so as to make the sentence read as. follows: “Are hereby perpetually restrained and enjoined from interfering with the property of complainant in said city of Mobile, its wires, poles, and any and all apparatus owned by it and constituting its telephone itfant and system in said city, so as to impair any rights conferred on the complainant by said ordinances made Exhibits A and B "to the bill; but said defendants are not otherwise restrained, nor are they enjoined from exercising such control of the use or said property by complainant as is consistent with the proper exercise of the police power, and they are also perpetually enjoined and restrained from interfering with the agents, servants, and employes of complainant in replacing the poles of the complainant on the east side of Claiborne street, between St. Anthony and Congress streets, in said city of Mobile.” And, as so amended, the decree is affirmed.